129 Ga. App. 220 (1973)
199 S.E.2d 395
DUNAWAY
v.
BEAM.
48106.
Court of Appeals of Georgia.
Submitted May 2, 1973.
Decided May 22, 1973.
Rehearing Denied June 15, 1973.
John S. Boswell, Sr., for appellant.
Young, Young & Ellerbee, O. Wayne Ellerbee, for appellee.
PANNELL, Judge.
This action originated in the Superior Court of Brooks County, Georgia, as a bail trover action by plaintiff-appellee to gain possession of a mobile home that had been traded in part payment on a new mobile home. Defendant-appellant cross claimed for certain repairs to the new mobile home that had not been accomplished as promised by plaintiff-appellee. Following judgment, and denial of defendant's motion to set aside, defendant-appellant appeals to this court.
Appellant enumerates errors herein quoted in full: (1) "The court erred in removing the case from the trial calendar, allowing the plaintiff from introducing evidence in private in the court's chambers to disprove and contradict his stipulation made in open court, recorded of record, and approved by the trial court, in arbitrarily changing the amounts of item in the judgment *221 prepared by the trial judge after the trial, which judgment was based upon the stipulation and notes of the trial judge, and in reducing the total amount of the judgment, and in entering a new judgment, and in ordering that the costs of court and cost of the storage of the 1957 Buddy Mobile Home by jointly borne by the defendant." (2) "The court erred in failing to set aside its judgment entered in this case on December 18, 1972."
The errors enumerated require a transcript of the trial for a determination of their merits. The transcript of the trial not having been filed and transmitted to this court, there is no question presented by this appeal upon which this court can pass. Seaton v. Redisco, Inc., 115 Ga. App. 80 (153 SE2d 728); Commercial Nat. Bank of Cedartown v. Moore Ford Co., 121 Ga. App. 424 (174 SE2d 201); Scott Properties v. Lawson, 124 Ga. App. 158 (183 SE2d 238).
Accordingly, the judgment below must be affirmed.
Judgment affirmed. Eberhardt, P. J., and Stolz, J., concur.